United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 






Inventors: Wallin et al.			:	
Patent No. 11,114,952				:	
Issue Date: September 7, 2021		:	REQUEST FOR INFORMATION AND
Application No. 16/197,397			:	DECISION ON PETITION
Filing Date: November 21, 2018		:	
Attorney Docket No. 007726.0650U1	:		


The instant request for information (“RFI”) is being issued in response to communication filed May 10, 2022, which his being treated as a renewed request under 37 C.F.R. § 1.705(b) and the instant decision is being issued in response to a petition under 37 C.F.R. § 1.183 filed May 10, 2022.

Request for Information

Pursuant to 37 C.F.R. § 1.705(b), a patentee must file a request for reconsideration of the PTA and the required fee under 37 C.F.R. § 1.18(e) ($210) for the request within two months of the issue date of the patent absent an extension of time.  The United States Patent and Trademark Office (“Office”) will not consider the merits of a PTA request absence the timely submission of the request and the required fee for the request.

A request under 37 C.F.R. § 1.705(b) requesting the Office change the PTA from 463 days to 505 days was filed without the required fee on October 29, 2021.

The request includes authorization to charge any necessary fee to Deposit Account No. 60-0964. The request is signed by Alex Chu.  

During May of 2022, the Office attempted to charge the fee to the deposit account.  The Office was unable to charge the fee because, as of that date, Mr. Chu was not an authorized user of the account.

The Office recognized one of three scenarios is likely to be true.

The first scenario consists of the following facts:

(1)	Mr. Chu was not an authorized user of the deposit account when the request was filed; and 
(2)	Mr. Chu was not an authorized user of the deposit account when the Office attempted to charge the fee. 
The second scenario consists of the following facts:

(1)	Proper steps were taken prior to the add Mr. Chu as an authorized user prior to the request being filed; and
(2)	Due to one or more errors by the Office, the Office failed to add Mr. Chu as an authorized user or improperly removed Mr. Chu as an authorized user.

The third scenario consists of the following facts:

(1)	Mr. Chu was an authorized user of the deposit account when the request was filed and for a substantial period following the filing of the request; and
(2)	Mr. Chu ceased being an authorized user of the deposit account prior to the Office’s attempt to charge the fee to the deposit account more than six months after the petition was filed.

The Office issued a RFI on May 2, 2022.  The Office issued the RFI in order to provide the patentee with an opportunity to file additional information if the second scenario or third scenario is true.

With respect to the second scenario, the RFI states,

If patentee believes the Office’s failure to list Mr. Chu as an authorized user is due to an Office error, patentee may file a response to this RFI establishing such a fact.  For example, if the patentee has evidence that a proper paper adding Mr. Chu as an authorized user was previously filed but erroneously not entered by the Office, a response to this RFI could include such evidence.

The response to the RFI states, “Agent Chu not being properly registered in the Office’s RAM database.”  However, the response does not assert Agent Chu was not properly registered in the Office’s RAM database due to an error by the Office.  If the patentee believes Mr. Chu was not registered due to an Office error, the patent must explicitly make such an assertion and identify the factual basis for the assertion.

With respect to the third scenario, the RFI states patentee may wish to file a petition under         37 C.F.R. § 1.183 if “Mr. Chu was an authorized user at the time the PTA request was filed.”

The communication filed May 10, 2022, fails to provide clear additional information concerning the dates, if any, that Mr. Chu was an authorized user of the deposit account.

Any response to the instant RFI should identify the approximate dates, if any, Mr. Chu was an authorized user of the deposit account during the time period beginning on October 29, 2021, and ending on May 2, 2022.  Any response to the instant RFI should also identify the approximate dates that Mr. Chu was not an authorized user for the time period beginning on October 29, 2021, and ending on May 2, 2022.  


Petition under 37 C.F.R. § 1.183

Relief might be warranted under 37 C.F.R. § 1.183 if Mr. Chu was an authorized user of the deposit account on the date the PTA request was filed.  

The petition under 37 C.F.R. § 1.183 does not establish, or even assert, Mr. Chu was an authorized user in the Office’s RAM database at the time the PTA request was filed.  

An unintentional failure to include the required fee with a request under 37 C.F.R. § 1.705(b) is not an extraordinary situation where justice requires waiver of a regulation.  Therefore, the petition under 37 C.F.R. § 1.183. 

The following facts indicate Mr. Chu might have been an authorized user of the deposit account at the time the request was filed:

(1)	The petition under 37 C.F.R. § 1.183 does not state Mr. Chu was not an authorized user at the time the request was filed; and
(2)	The petition was filed in response to a RFI stating the patentee might want to file a petition under 37 C.F.R. § 1.183 if Mr. Chu was an authorized user of the deposit account at the time the request was filed.

If Mr. Chu was an authorized user of the deposit account when the PTA request was filed, patentee may wish to file a renewed petition under 37 C.F.R. § 1.183 explicitly stating such a fact.

Any renewed petition under 37 C.F.R. § 1.181 must be filed within TWO (2) MONTHS of the issue date of the instant decision.  Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.181.”  This is not a final agency action within the meaning of 5 U.S.C.         § 704.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions


By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions







    
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.